Case 1:18-cr-00204-NGG-VMS Document 619 Filed 05/03/19 Page 1 of 1 PageID #: 6501
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
  MKP/TH/MJL/KMT                                     271 Cadman Plaza East
  F. #2017R01840                                     Brooklyn, New York 11201


                                                     May 3, 2019

  By ECF

  The Honorable Nicholas G. Garaufis
  United States District Judge
  United States District Court
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:      United States v. Keith Raniere
                         Criminal Docket No. 18-204 (S-2) (NGG)

  Dear Judge Garaufis:

                The government and defense write jointly to respectfully request an extension
  until May 24, 2019 to submit their proposed jury charges, which is more than two weeks
  before the government expects to rest its case-in-chief. If the Court wishes that the proposed
  jury charges be submitted prior to opening statements, the parties respectfully request an
  extension until May 6, 2019.

                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                             By:       /s/
                                                     Moira Kim Penza
                                                     Tanya Hajjar
                                                     Mark J. Lesko
                                                     Assistant U.S. Attorneys
                                                     (718) 254-7000


  cc:    Clerk of Court (NGG) (by ECF)
         Counsel of Record (by ECF)
